Case: 2:19-cv-00046-WOB-CJS Doc #: 13 Filed: 05/06/19 Page: 1 of 2 - Page ID#: 161



                       IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               COVINGTON DIVISION

 JOHN KYLE SWEENEY, et. al.                  :       2:19-cv-46-WOB-CJS

 v.                                          :

 JUSTIN CRIGLER, et. al.                     :

 PLAINTIFFS’ EMERGENCY MOTION FOR PRELIMINARY INJUNCTION AND/OR
    TEMPORARY RESTRAINING ORDER WITH DECLARATIONS OF CRISTI
                KENDRICK AND JOHN HICKS IN SUPPORT
        Plaintiffs, by and through Counsel, move this Court for an order granting their motion for

 Preliminary Injunction and/or Temporary Restraining Order. In support are the Declarations of

 Cristi Kendrick and John Hicks, and certified copies of 2019 HB 114 and 2019 SB 60. A

 memorandum in support, and proposed order are also attached.


                                                            Respectfully submitted,

                                                            /s/ Christopher Wiest___________
                                                            Christopher Wiest (KBA 90725)
                                                            Chris Wiest, Atty at Law, PLLC
                                                            25 Town Center Blvd, Suite 104
                                                            Crestview Hills, KY 41017
                                                            859/486-6850 (v)
                                                            513/257-1895 (c)
                                                            859/495-0803 (f)
                                                            chris@cwiestlaw.com

                                                            /s/Thomas Bruns_____________
                                                            Thomas Bruns (KBA 84985)
                                                            4750 Ashwood Drive, STE 200
                                                            Cincinnati, OH 45241
                                                            tbruns@bcvalaw.com
                                                            513-312-9890

                                                            /s/Robert A. Winter, Jr. __________
                                                            Robert A. Winter, Jr. (KBA #78230)
                                                            P.O. Box 175883
                                                            Fort Mitchell, KY 41017-5883
                                                            (859) 250-3337
Case: 2:19-cv-00046-WOB-CJS Doc #: 13 Filed: 05/06/19 Page: 2 of 2 - Page ID#: 162



                                                                robertawinterjr@gmail.com

                                                                Attorney for Plaintiffs

                                  CERTIFICATE OF SERVICE
 I certify that I have sent a copy of the foregoing to all counsel of record via filing in the Court’s
 CM/ECF system, which provides notice and service of same to each party of record, this _6___
 day of May, 2019, and have further sent a copy of same to Hon. Jennifer Scutchfield by
 electronic mail, who contacted the undersigned and indicated she represented the State Board of
 Elections Defendants.
                                                                /s/ Christopher Wiest___________
                                                                Christopher Wiest (KBA 90725)
